
	
		I
		112th CONGRESS
		1st Session
		H. R. 2678
		IN THE HOUSE OF REPRESENTATIVES
		
			July 28, 2011
			Ms. Roybal-Allard
			 (for herself, Ms. Norton,
			 Mr. Grijalva,
			 Ms. Lee of California,
			 Mr. Cohen,
			 Mrs. Maloney, and
			 Ms. Bass of California) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Public Health Service Act to authorize the
		  Secretary of Health and Human Services to carry out programs to provide youth
		  in racial or ethnic minority or immigrant communities the information and
		  skills needed to reduce teenage pregnancies.
	
	
		1.Short titleThis Act may be cited as the
			 Communities of Color Teenage Pregnancy
			 Prevention Act of 2011.
		2.FindingsThe Congress finds the following:
			(1)Teenage pregnancy
			 is one of the most critical issues facing the Nation today. The United States
			 has the highest teenage pregnancy rate of any developed nation, with nearly
			 750,000 teenage girls (who are 15 to 19 years of age) becoming pregnant each
			 year, and 82 percent of those pregnancies unplanned.
			(2)For the first time
			 in more than a decade, between 2005 and 2006, the teenage pregnancy rate in the
			 United States rose 3 percent. The decrease in teenage pregnancy rates in the
			 1990s was overwhelmingly the result of more and better use of
			 contraceptives.
			(3)Nationally,
			 teenage pregnancy has significant fiscal implications, costing taxpayers at
			 least $10,900,000,000 annually.
			(4)Communities of
			 color are disproportionately affected by teenage pregnancy. Fifty-two percent
			 of Latinas and 50 percent of African-American girls will become pregnant at
			 least once before they turn 20. In comparison, only 19 percent of non-Hispanic
			 White teenage girls under the age of 20 become pregnant.
			(5)Between 2007 and
			 2009, the teenage birth rate decreased for most communities of color, however
			 the birth rates for Hispanic, African-American, and Native American teenagers
			 continue to be much higher than other racial and ethnic groups.
			(6)Research shows
			 that starting a family too soon may have significant social, educational, and
			 financial impacts on the lives of young people. Less than half of teenage
			 mothers finish high school and less than 2 percent go on to finish college,
			 making it difficult to find and maintain a job.
			(7)Research also
			 shows that teenage dating violence and abuse are serious public health problems
			 and are associated with higher levels of teenage pregnancy and unplanned
			 pregnancy. Adolescent girls in physically abusive relationships are three times
			 more likely to become pregnant than non-abused girls.
			(8)Promoting and
			 building healthy relationships are fundamental to preventing teenage
			 pregnancies and unplanned pregnancies.
			3.Youth pregnancy
			 preventionTitle III of the
			 Public Health Service Act (42 U.S.C. 241 et seq.) is amended by adding at the
			 end the following new part:
			
				WYouth Pregnancy
				Prevention Programs
					399OO.PurposeIt is the purpose of this part to develop
				and carry out research and demonstration projects on new and existing program
				interventions to provide youth in racial or ethnic minority or immigrant
				communities the information and skills needed to reduce teenage pregnancies,
				build healthy relationships, and improve overall health and well-being.
					399OO–1.Demonstration
				grants to reduce teenage pregnancies
						(a)In
				generalThe Secretary shall award competitive grants to eligible
				entities for establishing or expanding programs to provide youth in racial or
				ethnic minority or immigrant communities the information and skills needed to
				avoid teenage pregnancy and develop healthy relationships.
						(b)PriorityIn
				awarding grants under this section, the Secretary shall give priority to
				applicants—
							(1)proposing to carry
				out projects in racial or ethnic minority or immigrant communities;
							(2)that have a
				demonstrated history of effectively working with such targeted communities;
				or
							(3)that have a
				demonstrated history of engaging in a meaningful and significant partnership
				with such targeted communities.
							(c)Program
				settingsPrograms funded through a grant under subsection (a)
				shall be provided—
							(1)through
				classroom-based settings, such as school health education, humanities, language
				arts, or family and consumer science education; after-school programs;
				community-based programs; workforce development programs; and health care
				settings; or
							(2)in collaboration
				with systems that serve large numbers of at-risk youth such as juvenile justice
				or foster care systems.
							(d)Project
				requirementsAs a condition of receipt of a grant under this
				section, an entity shall agree that, with respect to information and skills
				provided through the grant—
							(1)such information
				and skills will be—
								(A)age-appropriate;
								(B)evidence-based or
				evidence-informed;
								(C)provided in
				accordance with section 399OO–5(b); and
								(D)culturally
				sensitive and relevant to the target populations; and
								(2)any information provided about
				contraceptives shall include the health benefits and side effects of all
				contraceptives and barrier methods.
							(e)EvaluationOf
				the total amount made available to carry out this section for a fiscal year,
				the Secretary, acting through the Director of the Centers for Disease Control
				and Prevention and other agencies as appropriate, shall allot up to 10 percent
				of such amount to carry out a rigorous, independent evaluation to determine the
				extent and the effectiveness of activities funded through this section during
				such fiscal year in changing attitudes and behavior of teenagers with respect
				to healthy relationships and childbearing.
						(f)Grants for
				Indian tribes or tribal organizationsOf the total amount made
				available to carry out this section for a fiscal year, the Secretary shall
				reserve 5 percent of such amount to award grants under this section to Indian
				tribes and tribal organizations in such manner, and subject to such
				requirements, as the Secretary, in consultation with Indian tribes and tribal
				organizations, determines appropriate.
						(g)Eligible entity
				defined
							(1)In
				generalIn this section, the
				term eligible entity means a State, local, or tribal agency; a
				school or postsecondary institution; an after-school program; a nonprofit
				organization; or a community or faith-based organization.
							(2)Preventing
				exclusion of smaller community-based organizationsIn carrying
				out this section, the Secretary shall ensure that the amounts and requirements
				of grants provided under this section do not preclude receipt of such grants by
				community-based organizations with a demonstrated history of effectively
				working with adolescents in racial or ethnic minority or immigrant communities
				or engaged in meaningful and significant partnership with such
				communities.
							399OO–2.Multimedia
				campaigns to reduce teenage pregnancies
						(a)In
				generalThe Secretary shall award competitive grants to public
				and private entities to carry out multimedia campaigns to provide public
				education and increase public awareness regarding teenage pregnancy and related
				social and emotional issues, such as violence prevention.
						(b)PriorityIn
				awarding grants under this section, the Secretary shall give priority to
				applicants proposing to carry out campaigns developed for racial or ethnic
				minority or immigrant communities.
						(c)Information To
				be providedAs a condition of receipt of a grant under this
				section, an entity shall agree to use the grant to carry out multimedia
				campaigns described in subsection (a) that—
							(1)at a minimum,
				shall provide information on—
								(A)the prevention of
				teenage pregnancy; and
								(B)healthy
				relationship development; and
								(2)may provide
				information on the prevention of dating violence.
							399OO–3.Research on
				reducing teenage pregnancies and teenage dating violence and improving healthy
				relationships
						(a)In
				generalThe Secretary, acting through the Director of the Centers
				for Disease Control and Prevention, shall make grants to public and private
				entities to conduct, support, or coordinate research on teenage pregnancy,
				dating violence, and healthy relationships among racial or ethnic minority or
				immigrant communities that—
							(1)improves data
				collection on—
								(A)sexual and
				reproductive health, including teenage pregnancies and births, among all
				minority communities and subpopulations in which such data are not collected,
				including American Indian and Alaska Native youth;
								(B)sexual behavior,
				sexual or reproductive coercion, and teenage contraceptive use patterns at the
				State level, as appropriate; and
								(C)teenage
				pregnancies among youth in and aging out of foster care or juvenile justice
				systems and the underlying factors that lead to teenage pregnancy among youth
				in foster care or juvenile justice systems;
								(2)investigates—
								(A)the variance in
				the rates of teenage pregnancy by—
									(i)racial and ethnic group (such as Hispanic,
				Asian, African-American, Pacific Islander, American Indian, and Alaskan
				Native); and
									(ii)socioeconomic status, including as based on
				the income of the family and education attainment;
									(B)factors affecting the risk for youth of
				teenage pregnancy or dating abuse, including the physical and social
				environment, level of acculturation, access to health care, aspirations for the
				future, and history of physical or sexual violence or abuse;
								(C)the role that violence and abuse play in
				teenage sex, pregnancy, and childbearing;
								(D)strategies to
				address the disproportionate rates of teenage pregnancies and dating violence
				in racial or ethnic minority or immigrant communities;
								(E)how effective
				interventions can be replicated or adapted in other settings to serve racial or
				ethnic minority or immigrant communities; and
								(F)the effectiveness of media campaigns in
				addressing healthy relationship development, dating violence prevention, and
				teenage pregnancy; and
								(3)tests research-based strategies for
				addressing high rates of unintended teenage pregnancy through programs that
				emphasize healthy relationships and violence prevention.
							(b)PriorityIn
				carrying out this section, the Secretary shall give priority to research that
				incorporates—
							(1)interdisciplinary
				approaches;
							(2)a strong emphasis
				on community-based participatory research; or
							(3)translational
				research.
							399OO–4.HHS
				adolescent health work group
						(a)PurposeNot later than 30 days after the date of
				the enactment of this part, the Secretary shall direct the interagency
				adolescent health workgroup within the Office of Adolescent Health of the
				Department of Health and Human Services to—
							(1)include in the
				work of the group strategies for teenage dating violence prevention and healthy
				teenage relationships with a particular focus among racial or ethnic minority
				or immigrant communities; and
							(2)with respect to including such strategies,
				consult, to the greatest extent possible, with the Federal Interagency
				Workgroup on Teen Dating Violence formed under the leadership of the National
				Institute of Justice of the Department of Justice.
							(b)Report
				RequirementThe Secretary,
				through the Office of Adolescent Health, shall periodically submit to Congress
				a report that—
							(1)includes a review
				of the evidence-based programs on preventing teenage pregnancy, which are
				carried out and identified by the Office; and
							(2)identifies the
				programs of the Department of Health and Human Services that include teenage
				dating violence prevention and the promotion of healthy teenage relationships
				as part of a strategy to prevent teenage pregnancy.
							399OO–5.General
				grant provisions
						(a)ApplicationsTo
				seek a grant under this part, an entity shall submit an application to the
				Secretary in such form, in such manner, and containing such agreements,
				assurances, and information as the Secretary may require.
						(b)Additional
				requirementsA grant may be made under this part only if the
				applicant involved agrees that information, activities, and services provided
				under the grant—
							(1)will be
				evidence-based or evidence informed;
							(2)will be factually
				and medically accurate and complete; and
							(3)if directed to a
				particular population group, will be provided in an appropriate language and
				cultural context.
							(c)Training and
				technical assistance
							(1)In
				generalOf the total amount made available to carry out this part
				for a fiscal year, the Secretary shall use 10 percent to provide, directly or
				through a competitive grant process, training and technical assistance to the
				grant recipients under this part, including by disseminating research and
				information regarding effective and promising practices, providing consultation
				and resources on a broad array of teenage and unintended pregnancy and violence
				prevention strategies, and developing resources and materials.
							(2)CollaborationIn
				carrying out this subsection, the Secretary shall collaborate with entities
				that have expertise in the prevention of teenage pregnancy, healthy
				relationship development, minority health and health disparities, and violence
				prevention.
							399OO–6.DefinitionsIn this part:
						(1)Medically
				accurate and completeThe term medically accurate and
				complete means, with respect to information, activities, or services,
				verified or supported by the weight of research conducted in compliance with
				accepted scientific methods and—
							(A)published in
				peer-reviewed journals, where applicable; or
							(B)comprising
				information that leading professional organizations and agencies with relevant
				expertise in the field recognize as accurate, objective, and complete.
							(2)Racial or ethnic
				minority or immigrant communitiesThe term racial or ethnic
				minority or immigrant communities means communities with a substantial
				number of residents who are members of racial or ethnic minority groups or who
				are immigrants.
						(3)Reproductive
				coercionThe term reproductive coercion means, with
				respect to a person, coercive behavior that interferes with the ability of such
				person to control the reproductive decisionmaking of such person, such as
				intentionally exposing such person to sexually transmitted infections; in the
				case such person is a female, attempting to impregnate such person against her
				will; intentionally interfering with the person’s birth control; or threatening
				or acting violent if the person does not comply with the perpetrator’s wishes
				regarding contraception or the decision whether to terminate or continue a
				pregnancy.
						(4)YouthThe
				term youth means individuals who are 11 to 19 years of age.
						399OO–7.Reports
						(a)Report on use of
				fundsNot later than 1 year after the date of the enactment of
				this part, the Secretary shall submit to Congress a report on the use of funds
				provided pursuant to this part.
						(b)Report on impact
				of programsNot later than
				March 1, 2016, the Secretary shall submit to Congress a report on the impact
				that the programs under this part had on reducing teenage pregnancies.
						399OO–8.Authorization
				of appropriations
						(a)In
				generalThere are authorized to be appropriated to carry out this
				part such sums as may be necessary for each of the fiscal years 2012 through
				2016.
						(b)AvailabilityAmounts
				appropriated pursuant to subsection (a)—
							(1)are authorized to
				remain available until expended; and
							(2)are in addition to
				amounts otherwise made available for such
				purposes.
							.
		
